Title: To James Madison from William Thornton, 17 December 1808
From: Thornton, William
To: Madison, James



Dear Sir
Farm 17th: Decr. 1808.

Not wishing my reasons for visiting my Farm at present to be generally known, but at the same time thinking it a duty I owe to you & myself to account for my Absence from public Business at this Season, I must take the liberty to trouble you for a few moments with my private Concerns.
I have been very unfortunate in the recovery of debts due to me, & have lost many thousand Dollars in the hands of persons whom I trusted.  I also became surety for Mr: Blodget’s keeping the Jail Bounds, & in consequence of his breaking them I remained responsible for more than ten thousand Dollars, he having deceived me in the Amount of his Debts as also in the Security.  I have paid above ten thousand Dollars on his Acct. & some hundreds are still due; but knowing the Injuries I suffered his Creditors have favoured me much in point of time.  I have many hundred Dollars due to me, but the times being peculiar I cannot in conscience sue for them.  I owe some money & lately sold the only house I have in Lancaster (England) to pay it, which discharges a large portion.  I offered any of my property here at a valuation, and a mortgage on my Farm as security if any Indulgence would be granted me but this is refused unless I will submit to an unjust demand, and the alternative is a law Suit.  Desirous of gaining a little time, for I have received no remittances from the West Indies for two years, I have retired to the Country till the Court meets, which will require me to stay a week longer: but to prevent any loss of time I have brought Patents here to write.  The number issued this year will by the end of this month amount to abt. one hundred & sixty, which are four times as many as when I first accepted the Duties.
I came here unwell both in Body & mind.  I am not well at present, but Time which terminates all things, I hope will soon terminate the Difficulties of your sincere & respectful Friend &c

William Thornton

